Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MONAR INTERNATIONAL INC. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) Suite 1302, Sino Favour Centre National Registered Agents Inc. of NV 1 On Yip Street 1000 East Williams Street, Suite 204 Chaiwan Carson City, Nevada 89701 Hong Kong, China 800-550-6724 852-9738-1945 (Address and telephone number of registrant's (Name, address and telephone executive office) number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903
